Citation Nr: 0107801	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
secondary to service-connected tinnitus.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Whether the 30 percent disability evaluation assigned for 
service-connected major depressive disorder is appropriate.

4.  Entitlement to a total disability rating due to 
individual unemployability as the result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from November 1972 to May 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
appellant entitlement to service connection for migraines 
secondary to service-connected tinnitus; granted entitlement 
to service-connection for major depressive disorder and 
assigned a 30 percent disability evaluation; denied 
entitlement to an increased rating for service-connected 
tinnitus, evaluated as 10 percent disabling; and denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

Regarding the appellant's claim for a higher disability 
rating for service-connected major depressive disorder, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  However, the Board notes that 
this claim is based on the assignment of an initial rating 
for disability following an initial award of service 
connection.  In Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, No. 96-947, slip op. at 8-9; Francisco, 7 Vet. 
App. at 58.

The Board also notes that it has characterized the issue 
regarding a higher disability rating for service-connected 
major depressive disorder in order to comply with the recent 
opinion by the Court in Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  In that case, the Court held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case concerning an issue, 
as the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[- ]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, No. 96-947, 
slip op. at 17, emphasis in the original.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in characterizing the 
issue on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Further development is necessary in order to afford the 
appellant every consideration in the presentation of his 
claim.  In particular, the Board point out that, at the time 
of his September 1997 hearing, the appellant reported that he 
had been receiving treatment from his family physician, Dr. 
Wortham, in Jacksonville.  However, treatment records from 
Dr. Wortham have not been associated with his claims file.

The appellant also testified in September 1997 that he was 
awarded entitlement to disability benefits from the Social 
Security Administration (SSA); and, in his February 2000 
substantive appeal, his representative indicated that he was 
receiving FERS (Federal Employee Retirement System) disability 
and requested that the VA obtain those records.  Records 
pertaining to the award of such benefits by the SSA and FERS 
have not been associated with the record certified for 
appellate review.  As the Court held in Lind v. Principi, 3 
Vet. App. 493, 494 (1992), the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Thus, VARO must request complete copies of the 
SSA records utilized in awarding the appellant disability 
benefits, and attempt to obtain his FERS disability records.



Accordingly, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed disabilities.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the appellant 
which have not been previously obtained, 
including any available treatment records 
from Dr. Wortham.  These records should 
then be associated with the claims file.

2.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration and Federal Employee 
Retirement System records in connection 
with his disability claims there.  These 
records should be associated with the 
appellant's VA claims folder.

3.  The appellant should be afforded a VA 
social and industrial survey to assess 
his day to day functioning.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
appellant's service-connected 
disabilities on his ability to secure or 
follow a substantially gainful 
occupation.  The appellant's claims 
folder should be made available to the 
person conducting the survey.  The report 
of the VA social and industrial survey 
should be associated with the appellant's 
claims folder.

4.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




